An an action by a stockholder, purporting to allege eight causes of action on her own behalf and on behalf of the corporation, against directors and officers of the corporation, and other defendants, plaintiff appeals by separate notices of appeal from three orders. Said orders grant motions by various of the defendants to dismiss the “ First ”, “ Fourth ”, “ Fifth ” and “ Eighth ” causes of action, as barred by the Statute of Limitations (Civ. Prac. Act, § 48, subd. 8); to dismiss the "Seventh" cause of action for failure to state facts sufficient to constitute a cause of action, to strike out certain paragraphs of the complaint as irrelevant, repetitious or otherwise improper (paragraphs “ Twenty-ninth ”, “ Fortieth ”, “ Fifty-eighth ”, “ Forty-second ”, “ Forty-third” and "Forty-fourth”); and to dismiss the complaint in its entirety as against the defendants Goodman, Price and Berson. Orders affirmed, with one bill of $10 costs and disbursements. Appellant may plead over, if so advised, *782except insofar as such pleading may be restricted by the order of the Supreme Court, dated July 25, 1949, as modified by this court (see Sherman v. P & Q Shops, Inc., ante, p. 781, decided herewith), within twenty days after service of the order to be entered hereon. No opinion. Nolan, P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.